Citation Nr: 1549947	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis, left foot.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a disability manifested by a brain cyst.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2015, the appellant testified during a videoconference hearing before an acting Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran submitted an April 2013 statement in which he discussed the issues on appeal, and then stated, "Fourth, the VAMC Intake Depart. treated my right foot for arthritis in the big toe joint; 1-2 April, 2013, the same Intake diagnosed compressed interior bruising and possible arthritis in the big toe joint of the left foot (I spent significant periods of time on flight lines and concrete in combat boots) (another new claim?)."  The Veteran then expressed concern that he would not be able to submit his VA Form 9 for the issues currently on appeal in time, and stated that, "The purpose of this correspondence is a sincere effort to inform your office of my delay due to unforeseen circumstances beyond my control and presented to justify abeyance with fair notice in the event such is necessary."  Thus, it is not clear whether the Veteran intends to submit a new claim for his right foot condition, or whether he was merely attempting to provide good cause in the event that he was unable to submit his Form 9 within the proper time frame.  The Board encourages the Veteran to submit a formal claim if that is his intent.  

The issue of entitlement to service connection for recurrent lipomas has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left foot degenerative arthritis is manifested by pain with reported difficulty with walking, but not moderately severe residuals of a left foot injury, or involvement of two or more major joints or two or more minor joints.

2.  The Veteran does not have a current disability manifested by a brain cyst.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no more, for the Veteran's left foot degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2015).

2.  The criteria for service connection for a brain cyst disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the left foot claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i)  (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the service connection claim, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and medical treatment evidence, evidence provided by the Social Security Administration, and the Veteran's statements, including his testimony from the August 2015 Board hearing.  

The Veteran underwent a VA examination in May 2011 to assess his service connected left foot condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As will be discussed below, the Veteran does not have a disability manifested by a brain cyst.  Because there is no current disability there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a brain cyst.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant ... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d).

As noted in the Introduction, the Veteran was afforded a Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, during the August 2015 Board hearing, the VLJ sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim.  As the Board elicited relevant testimony during the hearings, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria: Initial Ratings

The Veteran seeks a higher initial rating for his service-connected left foot disability.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for Left Foot Disability

The Veteran's service-connected left foot degenerative arthritis has been rated at a noncompensable (zero percent) evaluation under Diagnostic Code 5003-5284.  The Veteran contends he is entitled to a compensable rating for his foot disability.  

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation requires severe residuals.  A 40 percent evaluation is to be assigned where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015). 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  In the absence of limitation of motion, a 10 percent disability evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Veteran was provided a May 2011 VA foot examination.  There was no evidence of heat, stiffness, weakness, or lack of endurance.  There was evidence of pain (while standing, walking, and at rest), swelling (while standing, walking, and at rest), redness, and fatigability (while standing and walking).  Upon examination, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  There was objective evidence of tenderness and redness noted to the first metatarsophalangeal (MTP) joint.  Imaging results revealed that the joint structure was unremarkable except for very mild degenerative osteoarthritis in both first MTP joints with small bunions.  Lateral view showed normal tarsal arches with no acute abnormality.  The impression was mild DJD in both first MTP joints.  The examiner noted that the condition has a moderate effect on chores, shopping, exercise, sports, recreation, driving, and traveling, and a mild effect on bathing, dressing, toileting, and grooming.  Due to the left foot and left knee condition, which was also evaluated at that time, the Veteran is able to walk 1 to 3 miles and is not limited in his ability to stand. 

In a May 2011 statement, the Veteran remarked that, "when episodes [of foot pain] occur, I have lost work days due to doctor appointments, and the requirement to keep my left leg elevated until swelling and pain subsides."  In September 2011, the Veteran stated that, "when this metatarsal becomes inflamed, I can barely walk on my left foot for days and use a cane.  This occurs ad lib with no warning."

At the August 2015 Board hearing, he testified that he experiences periodic flare-ups of foot pain which require him to use a splint or brace.  The flare-ups occur about once a month.  He noted that he treats flare-ups with over-the-counter pain medication, but that he has refused prescription medications "because they're opium derivatives and they are addictive."  When asked whether his foot condition had gotten better, worse, or stayed the same since his May 2011 VA examination, the Veteran stated that "it's very hard to predict," stressing that the condition is subject to painful flare-ups, but that it improves upon rest.  

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a 10 percent rating for the left foot disability, but a 20 percent rating is not warranted.  The weight of the evidence shows that the Veteran has painful flare-ups of the left foot that impair standing and walking.  The May 2011 VA examination noted that there was objective evidence of tenderness, and that the foot condition caused no worse than moderate interference with daily activities.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's left foot disability more nearly approximates moderate residuals of foot injury.  The Board finds that the weight of the lay and medical evidence does not demonstrate moderately severe residuals that would warrant a 20 percent rating for the left foot.  The VA examination reports indicated that there was no painful motion, instability, weakness, or abnormal weight bearing.  At the time of the May 2011 VA examination, the Veteran reported that he was able to stand without limitations and walk one to three miles.  Thus the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's left foot disability warrants a 20 percent evaluation for any period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The weight of the evidence does not demonstrate any limitation of motion, or X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to report his observable foot symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of such conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Code 5284 specifically contemplates the nature of the Veteran's service-connected foot disability.  

Therefore, the Board finds that an initial 10 percent disability rating, but no more, is warranted for the Veteran's service-connected left foot disability for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  Accordingly, entitlement to an initial 10 percent rating for the Veteran's left foot disability for the entire period is granted.

Extraschedular Considerations

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings. Considering the lay and medical evidence, the Veteran's foot disability has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Disability Manifested by a Brain Cyst

The Veteran contends that he has a current brain cyst that is related to his claimed in-service concussion.  He also complains of tinnitus and dizziness that he believes are related to the cyst.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

A July 2009 VA MRI revealed a "tiny cystic lesion in the anterior aspect of the left temporal lobe."  The interpreting medical staff noted that, "this tiny cystic lesion may represent a neuroglial cyst or possibly a choroidal fissure.  This lesion has a nonaggressive appearance and is likely benign."  At his follow-up visit, the VA physician remarked, "given the localization of his symptoms [of tinnitus and dizziness] to the left side and these findings I am curious as to whether they could be connected.  While there was no appearance of old or new infarct on the MRI, I also am concerned that IC stenosis may have been symptomatic in the past (he is convinced of a prior history of TIA)."  

VA imaging reports of February 2010 show "normal noncontrast MRI of the brain" and "normal RI angiography of the head."  A July 2011 statement from the Veteran's primary care physician at VA notes that an April 2011 MRI shows no evidence of a brain cyst.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability manifested by a brain cyst.  Although the record reflects that he had a brain cyst in 2009, the MRIs of February 2010 and April 2011, and the July 2011 VA physician's note indicates that the condition resolved prior to the period on appeal.  See Degmetich v. Brown, 104 F.3d 1328; McClain v. Nicholson, 21 Vet. App. 319.  The Veteran filed his claim in May 2010, and there is no medical evidence of a brain cyst after the initial finding in July 2009.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   However, diagnosing a brain cyst or the residuals thereof goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of laboratory tests, imaging studies and other clinical findings.  The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has a brain cyst.  Thus, whether the Veteran has a current brain cyst, or a disease or injury manifested by such requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a brain cyst, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").




ORDER

An initial rating of 10 percent, but no higher, for service-connected left foot degenerative arthritis is granted.

Service connection for a disability manifested by a brain cyst is denied.


REMAND

The Veteran contends that he currently experiences residuals of a head injury that occurred during active duty service, when he provided emergency relief during a hotel fire.  Although his service treatment records are silent for treatment for any head injury, his service records confirm his account of assisting during the hotel fire.  His claimed residuals include a transient ischemic attack (TIA), dizziness, and tinnitus.  He also claims that burning pits and exposure to chemicals caused some or all of his claimed residuals.  The medical evidence of record shows ongoing treatment and complaints for various problems which the Veteran has related to service.  The Veteran has never been provided a VA examination to assist in determining the etiology of his claimed conditions, and, given the lay and medical evidence of record, the Board finds that an examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of any currently diagnosed residuals of a head injury.  The examiner should be requested to: 

a.)  Identify by diagnosis all residuals currently shown, to include the claimed TIA.

b.)  Then, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any current residuals had their onset in service, or are otherwise related to service, to include the Veteran's claimed concussion or exposure to burning pits and other toxins.

3.  Thereafter, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


